Exhibit 10.9

 

SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Sixth Amendment to Employment Agreement (the “Amendment”), dated as of the
15th day of January, 2004 by and between COMFORCE Corporation (“COMFORCE”) a
Delaware corporation, and COMFORCE Operating, Inc. (“COI”), a Delaware
corporation that is wholly-owned by COMFORCE (COMFORCE and COI are collectively
referred to as the “Employer”), and John C. Fanning, a resident of the State of
Florida (“Employee”).

 

WHEREAS, the parties entered into an Employment Agreement (the “Employment
Agreement”) dated as of January 1, 1999 pursuant to which Employer formalized
the terms upon which Employee is employed by Employer, which Employment
Agreement was previously amended as of March 28, 2000, January 23, 2001,
September 27, 2001, July 1, 2002 and January 1, 2003, pursuant to which Employer
formalized the terms upon which Employee is to be employed by Employer through
December 31, 2005 (as amended, the “Employment Agreement”); and

 

WHEREAS, the parties desire to further amend the Employment Agreement as herein
provided.

 

NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Section 2 of the Employment Agreement is hereby amended by changing the
“Initial Termination Date” to December 31, 2006.

 

2. The second sentence of Section 4(a)(ii) of the Employment Agreement is hereby
amended by adding the following additional proviso at the end thereof: “; and,
provided further, that, notwithstanding the foregoing, no such increase shall be
made to Employee’s Base Salary for the 2004 calendar year.”

 

3. The last sentence of Section 4(b) of the Employment Agreement is hereby
deleted and the following sentence is added: “The amount, if any, by which
$30,000 exceeds the total amount of such reimbursements for documented expenses
in any calendar year (commencing in 2004) shall be paid to Employee as a
non-accountable expense allowance.”

 

4. All other provisions of the Employment Agreement shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above mentioned.

 

COMFORCE CORPORATION

 

By:                                      
                                                           

Its:

 

COMFORCE OPERATING, INC.

 

By:                                      
                                                           

Its:

 

EMPLOYEE

                                                                               
                         

John C. Fanning